Exhibit 10.1

AMENDMENT NO. 9

This Amendment No. 9, dated as of December 31, 2013 (this “Amendment”), to that
certain Credit Agreement, dated as of August 7, 2007 (as amended by Amendment
No. 1, dated as of November 21, 2008, Amendment No. 2 and Consent, dated as of
May 13, 2011, Amendment No. 3, dated as of March 9, 2012, Amendment No. 4, dated
as of August 23, 2012, Amendment No. 5, dated as of October 4, 2012, Amendment
No. 6, dated as of February 6, 2013, Amendment No. 7, dated as of February 6,
2013 and Amendment No. 8, dated as of August 26, 2013, the “Credit Agreement”),
among ALLISON TRANSMISSION HOLDINGS, INC., a Delaware corporation (“Holdings”),
ALLISON TRANSMISSION, INC., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties
thereto (the “Lenders”), CITICORP NORTH AMERICA, INC., as Administrative Agent,
and the other agents and arrangers parties thereto, is entered into by and among
Holdings, the Borrower, the Agents, the New Term B-3 Lenders (as defined below),
the Revolving Lenders, the Issuing Lender and the Swingline Lender. Capitalized
terms used herein but not defined herein are used as defined in the Credit
Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower has hereby notified the Administrative Agent and each Term
Lender that it intends to incur Specified Refinancing Debt pursuant to
Section 2.26(b) of the Credit Agreement in order to refinance $650,000,000 of
the outstanding principal amount of the Term B-2 Loans outstanding under the
Credit Agreement immediately prior to the Ninth Amendment Effective Date (as
defined below) (the “Existing Term B-2 Loans”);

WHEREAS, pursuant to Section 2.26(c) of the Credit Agreement, the Borrower may
incur Specified Refinancing Debt by, among other things, entering into this
Amendment pursuant to the terms and conditions of the Credit Agreement with Term
Lenders agreeing to provide such Specified Refinancing Debt;

WHEREAS, the Borrower has requested that (i) the new term Lenders party hereto
(each, a “New Term B-3 Lender”) and (ii) the Lenders holding Existing Term B-2
Loans that have executed and delivered a consent to this Amendment substantially
in the form of Exhibit A hereto (a “Lender Consent”) indicating the Rollover
Settlement Option (each, a “Rollover Term B-3 Lender”) extend credit to the
Borrower in the form of Term Loans in an aggregate principal amount of
$650,000,000 (the “Additional Term B-3 Loans”), the proceeds of which shall
repay the Existing Term B-2 Loans;

WHEREAS, each New Term B-3 Lender has indicated its willingness to lend such
Additional Term B-3 Loans in the aggregate amount specified on its signature
page to this Amendment on the terms and subject to the conditions herein;

WHEREAS, each Rollover Term B-3 Lender has agreed to make Additional Term B-3
Loans on the Ninth Amendment Effective Date, in an aggregate amount equal to
such Rollover Term B-3 Lender’s Existing Term B-2 Loans (or such lesser amount
as may be allocated to such Rollover Term B-3 Lender by the Administrative
Agent), the proceeds of which shall be used to repay such Lender’s Existing Term
B-2 Loans, and has authorized the Administrative Agent to execute this Amendment
on its behalf;

WHEREAS, each Lender holding an Existing Term B-2 Loan that shall have executed
and delivered a Lender Consent indicating the “Assignment Settlement Option”
(each, an “Assignment Term B-3 Lender”) has indicated its willingness to accept
an Assignment and Assumption of Additional Term B-3 Loans from Citibank, N.A.,
as a New Term B-3 Lender, in an aggregate amount equal to such Assignment Term
B-3 Lender’s Existing Term B-2 Loans (or such lesser amount as may be allocated
to such Assignment Term B-3 Lender by the Administrative Agent), and has
authorized the Administrative Agent to execute this Amendment on its behalf;



--------------------------------------------------------------------------------

WHEREAS, the Borrower has requested that (i) the Revolving Lenders (including
the New Revolving Lenders (as defined below)) extend credit to the Borrower in
the form of additional Revolving Commitments in an aggregate principal amount of
up to $100,000,000 and (ii) the Required Lenders, the Revolving Lenders, the
Issuing Banks and the Swingline Lender amend the Credit Agreement to increase
the aggregate amount of Revolving Commitments to $500,000,000 and to extend the
Revolving Termination Date;

WHEREAS, in the event this Amendment is approved by the Required Lenders but not
all of the Revolving Lenders, the Borrower desires to replace those Revolving
Lenders that have not approved this Amendment (“Non-Consenting Lenders”) by
causing such Non-Consenting Lenders to assign their Revolving Commitments to
certain Assignees (each, a “New Revolving Lender”) in accordance with Sections
2.24 and 10.6 of the Credit Agreement;

WHEREAS, (i) each New Revolving Lender has indicated its willingness to purchase
the Revolving Commitments of the Non-Consenting Lenders and (ii) each Revolving
Lender (including each New Revolving Lender) has indicated its willingness to
provide Revolving Commitments in the aggregate amount set forth next to such
Revolving Lender’s name on Schedule I hereto (which schedule shall reflect the
purchases described in clause (i) above) on the terms and subject to the
conditions herein;

WHEREAS, the Borrower has requested that the Required Lenders and the Issuing
Lender amend the Credit Agreement to increase the L/C Commitment to $75,000,000
and that the Required Lenders amend the Credit Agreement in certain other
respects as set forth in Section 3 below; and

WHEREAS, each New Term B-3 Lender, each Rollover Term B-3 Lender, each Revolving
Lender (including each New Revolving Lender), the Issuing Lender, the Swingline
Lender and each Term Lender that shall have executed and delivered a Lender
Consent indicating its “Consent Only” (which Lenders collectively constitute the
Required Lenders) have agreed subject to the terms and conditions set forth
herein to amend the Credit Agreement as set forth in Section 3 below and have
authorized the Administrative Agent to execute this Amendment on its behalf,

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

SECTION 1. ADDITIONAL TERM B-3 LOANS.

1.1 Additional Term B-3 Loans. Each Rollover Term B-3 Lender hereby agrees to
make Additional Term B-3 Loans up to the aggregate amount of the aggregate
principal amount of such Lender’s Existing Term B-2 Loans on the Ninth Amendment
Effective Date (as defined in Section 4 below). Each New Term B-3 Lender hereby
agrees to make Additional Term B-3 Loans up to the aggregate amount specified on
such New Term B-3 Lender’s signature page to this Amendment on the Ninth
Amendment Effective Date. Pursuant to Section 2.26 of the Credit Agreement, the
Additional Term B-3 Loans shall have the terms set forth in this Amendment and
in the Credit Agreement (as amended by this Amendment).

1.2 Use of Proceeds. The proceeds of the Additional Term B-3 Loans shall be
applied toward the payment of (a) the aggregate outstanding principal amount of
the Existing Term B-2 Loans and (b) fees, expenses and original issue discount
payable in connection with the Additional Term B-3 Loans.

 

2



--------------------------------------------------------------------------------

1.3 Credit Agreement Governs. Effective as of the Ninth Amendment Effective
Date, except as set forth in this Amendment, (a) the Additional Term B-3 Loans
shall have identical terms as the Term B-3 Loans made pursuant to the Eighth
Amendment and shall otherwise be subject to the provisions, including any
provisions restricting the rights, or regarding the obligations, of the Loan
Parties or any provisions regarding the rights of the Term Lenders, of the
Credit Agreement and the other Loan Documents, (b) the Additional Term B-3 Loans
shall be Specified Refinancing Debt and Specified Refinancing Term Loans under
the Credit Agreement, (c) this Amendment (other than Sections 2 and 3 hereof)
shall be a Refinancing Amendment under the Credit Agreement, (d) all references
to the Term B-3 Loans shall be deemed to refer to the existing Term B-3 Loans
and the Additional Term B-3 Loans, (e) the definitions of “Additional Term B-3
Loans” and “Term B-3 Loans” in the Credit Agreement are hereby amended and
restated in its entirety to read as follows below and (f) the definition of,
“Ninth Amendment” and “Ninth Amendment Effective Date”, shall hereby be inserted
into Section 1.1 of the Credit Agreement in the correct alphabetical order:

“Additional Term B-3 Loans”: the term loans made pursuant to the Ninth Amendment
on the Ninth Amendment Effective Date.

“Ninth Amendment”: Amendment No. 9 to the Credit Agreement, dated as of
December 31, 2013, among Holdings, the Borrower, the Administrative Agent, the
Collateral Agent and the Lenders party thereto.

“Ninth Amendment Effective Date”: as defined in the Ninth Amendment.

“Term B-3 Loans”: the Term B-3 Loans issued on the Eighth Amendment Effective
Date and the Additional Term B-3 Loans.

SECTION 2. ADDITIONAL REVOLVING LOANS

Effective as of the Ninth Amendment Effective Date upon satisfaction of the
conditions precedent set forth in Section 4.2;

2.1 Additional Revolving Commitments. Subject to the terms and conditions of the
Credit Agreement (as amended hereby), each New Revolving Lender severally agrees
to make Revolving Loans in Dollars to the Borrower from time to time during the
Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to such Lender’s Revolving Percentage of the sum
of (x) the L/C Obligations then outstanding and (y) the aggregate principal
amount of the Swingline Loans then outstanding, does not exceed the amount of
such Lender’s Revolving Commitment.

2.2 Credit Agreement Governs. (a) the Revolving Commitments of each New
Revolving Lender shall have identical terms as the existing Revolving
Commitments and shall otherwise be subject to the provisions, including any
provisions restricting the rights, or regarding the obligations, of the Loan
Parties or any provisions regarding the rights of the Revolving Lenders, of the
Credit Agreement (as amended hereby) and the other Loan Documents and (b) each
New Revolving Lender agrees that it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of its Revolving
Commitment, shall have the obligations of a Lender thereunder. To the extent not
already a Lender, each New Revolving Credit Lender shall become Lenders under
the Credit Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 3. ADDITIONAL AMENDMENTS TO THE LOAN DOCUMENTS

Effective as of the Ninth Amendment Effective Date (as defined in Section 4
below) and subject to the satisfaction of the conditions 4.2;

3.1 Part A of Schedule I to the Credit Agreement is hereby amended and restated
in its entirety an replaced with Schedule I attached hereto.

3.2 The definition of “Pricing Grid” in Section 1.1 of the Credit Agreement is
hereby amended by (i) replacing the table with respect to the Revolving Credit
Facility in such definition with the following:

 

Total

Leverage Ratio

   Applicable
Interest Margin
for LIBO Rate
Loans     Applicable
Margin for
Base Rate Loans     Applicable
Commitment
Fee Rate  

>4.00:1.00

     2.25 %      1.25 %      0.375 % 

£4.00:1.00 and

>3.50:1.00

     2.00 %      1.00 %      0.375 % 

£3.50:1.00

     1.75 %      0.75 %      0.25 % 

and (ii) replacing each occurrence of the phrase “Total Senior Secured Leverage
Ratio” in the last paragraph of such definition with “Total Leverage Ratio”.

3.3 Section 1.1 of the Credit Agreement is hereby amended by (i) deleting in
whole the definition of “Scheduled Revolving Termination Date” and replacing
every occurrence of such definition in the Credit Agreement with “Revolving
Termination Date” and (ii) amending the following definitions to be replaced in
their entirety as follows:

“L/C Commitment”: $75,000,000.

“Revolving Commitments”: as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal and/or face amount not to exceed the amount set
forth under the heading “Revolving Commitment” on Schedule I, or, as the case
may be, in the Assignment and Assumption pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof. As of the Ninth Amendment Effective Date, the aggregate amount of the
Revolving Commitments is $410,000,000, provided that, at the request of the
Borrower, on or prior to February 15th, 2014, up to $90,000,000 of additional
Revolving Commitments may be provided by one or more Persons identified by the
Borrower and agreeing to provide such Revolving Commitments so long as no
Revolving Loans are outstanding at the time of such increase and, following such
request, the Administrative Agent may approve such Persons (with the consent of
each Issuing Lender and the Swingline Lender and following receipt of any
information from such Persons requested by the Administrative Agent, including
an administrative questionnaire) to provide such additional Revolving
Commitments; provided, further that such Persons deliver executed signature
pages to this Agreement upon which such Persons shall be Revolving Lenders and
Schedule I shall be updated by the administrative Agent to reflect such
additional Revolving Commitments.

“Revolving Termination Date”: January 27, 2019.

3.4 Section 1.1 of the Credit Agreement is hereby amended by inserting, it is
proper alphabetical order, the following new definitions:

“Financial Covenant”: the covenant contained in Section 7.1(a).

“Financial Covenant Event of Default”: as defined in Section 8(k).

 

4



--------------------------------------------------------------------------------

3.5 Section 6.2(c) is hereby amended and restated in its entirety as follows:

as soon as available, but in any event not later than 60 days after the end of
each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year and the
related consolidated statements of projected cash flow and projected income
(collectively, the “Annual Operating Budget”)); provided, that delivery of such
Annual Operating Budget shall not be required so long as Holdings or the
Borrower is required to make public filings to the holders of any class of its
debt or public equity securities with the SEC;

3.6 Section 7.1(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

As of the end of each fiscal quarter of the Borrower for so long as any
Revolving Commitment remains outstanding or any Obligations remain outstanding
to any Revolving Lender, except with the written consent of the Majority
Revolving Facility Lenders, permit the Total Senior Secured Leverage Ratio of
the Borrower for any period of four consecutive fiscal quarters of the Borrower
ending as of the last day of such fiscal quarter to exceed 5.50:1.00.

Notwithstanding the foregoing, if on the last day of any fiscal quarter for
which the Total Senior Secured Leverage Ratio is tested pursuant to the prior
sentence, the Total Senior Secured Leverage Ratio exceeds the applicable ratio
set forth above by not more than 0.50:1.00 (after giving effect to the
application of any Specified Equity Contribution for such fiscal quarter, if
applicable), the Borrower may elect by written notice to the Administrative
Agent to be delivered any time on or after the first day and prior to the day
that is ten Business Days after the day on which financial statements are
required to be delivered for such fiscal quarter pursuant to Section 6.1 to
increase the Applicable Margin by 0.25% for the next fiscal quarter (retroactive
to the first day of such fiscal quarter) and upon such election the Borrower
shall be deemed to be in compliance with this Section 7.1(a) (the “Rate-Based
Cure”); provided that the Rate-Based Cure shall only be available for any four
separate fiscal quarter periods (but no more than two consecutive fiscal quarter
periods) during the term of the Facilities. The Rate-Based Cure shall be
separate and apart from a Specified Equity Contribution made pursuant to clause
(b) below and both may be applied in the same fiscal quarter.

3.7 Section 8(c) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

Any Loan Party shall default in the observance or performance of any agreement
contained in Section 6.7(a) or Section 7 (other than the Financial Covenant); or

3.8 Section 8 of the Credit Agreement is hereby amended by deleting the word
“or” after the end of clause (j) thereof and adding the following new clauses
(k) and (l) in the correct alphabetical order:

(k) Solely with respect to the Revolving Loans, Swingline Loans and the Letters
of Credit, the Borrower shall fail to observe or perform the Financial Covenant
(“Financial Covenant Event of Default”); provided that notwithstanding anything
to the contrary in this Agreement or the other Loan Documents, a Financial
Covenant Event of Default shall not constitute an Event of Default with respect
to any Term Loans except as set forth in clause (l) below; or

 

5



--------------------------------------------------------------------------------

(l) With respect to the Term Loans, any Financial Covenant Event of Default
shall have occurred and the Majority Revolving Facility Lenders shall, as a
result of such event, (i) terminate the Revolving Commitments or (ii) declare
the Revolving Loans then outstanding to be due and payable prior to the
Revolving Termination Date, in whole or in part; provided that no Event of
Default shall remain continuing under this clause upon the Majority Revolving
Facility Lenders rescinding such acceleration and/or waiving such Financial
Covenant Cross Default with respect to the Revolving Loans.

3.9 Section 8 of the Credit Agreement is hereby amended by amending and
restating the last paragraph thereof to read in its entirety as follows:

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other Obligations owing under
this Agreement and the other Loan Documents shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) the Administrative Agent may, with the
consent of, and shall, upon the request of, the Required Lenders (or, with
respect to a Financial Covenant Event of Default, the consent of the Majority
Revolving Facility Lenders only, and in such case, without limiting
Section 8(l)), by notice to the Borrower declare the Revolving Commitments to be
terminated forthwith and declare the Revolving Loans hereunder (with accrued
interest thereon) and all other Obligations owing to any Revolving Lender,
Swingline Lender or Issuing Lender under this Agreement and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable and the Revolving Commitments shall immediately
terminate; and (ii) except with respect to an Event of Default specified in
Section 8(k), the Administrative Agent may, with the consent of, and shall, upon
the request of, the Required Lenders declare the Loans hereunder (with accrued
interest thereon) and all other Obligations owing under this Agreement and the
other Loan Documents to be due and payable forthwith, whereupon the same shall
immediately become due and payable. In the case of all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been backstopped or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents. After all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrower then due and owing hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto). Except as expressly provided above in this
Section or otherwise in any Loan Document, presentment, demand and protest of
any kind are hereby expressly waived by the Borrower.

3.10 Section 1.1 of the Guarantee and Collateral Agreement is hereby amended by
deleting the definition of “Guarantors” therein, so that such term shall have
the meaning given to it in the Credit Agreement pursuant to Section 1.1(a) of
the Guarantee and Collateral Agreement.

 

6



--------------------------------------------------------------------------------

SECTION 4. CONDITIONS PRECEDENT

4.1 Additional Term B-3 Loans. The making of the Additional Term B-3 Loans on
the date hereof (the “Ninth Amendment Effective Date”) shall be subject to the
following conditions precedent having been satisfied or duly waived:

(a) Certain Documents. The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:

(i) this Amendment, duly executed by each of the Borrower, Holdings, the
Administrative Agent and each New Term B-3 Lender;

(ii) Lender Consents duly executed by each Rollover Term B-3 Lender and each
Assignment Term B-3 Lender;

(iii) a solvency certificate signed by the chief financial officer on behalf of
the Borrower, substantially in the form of Exhibit G of the Credit Agreement;

(iv) a closing certificate of each Loan Party, substantially in the form of
Exhibit B hereto, with appropriate insertions and attachments; and

(v) an executed legal opinion of Latham & Watkins LLP, counsel to the Loan
Parties, in form and substance reasonably acceptable to the Administrative
Agent.

(b) Fees and Expenses. The Borrower have paid in full on the Ninth Amendment
Effective Date:

(i) all fees and reimbursable expenses that have been invoiced as of the Ninth
Amendment Effective Date that are due and payable to any Person under any
engagement letter entered into in connection with this Amendment;

(ii) to each Term Lender that shall have executed and delivered a Lender
Consent, an amendment fee in the amount of 0.125% of the aggregate outstanding
amount of such Lender’s Term Loans (other than (x) Existing Term B-2 Loans of
any Rollover Term B-3 Lender that are converted to Term B-3 Loans on the Ninth
Amendment Effective Date and (y) Existing Term B-2 Loans of any Assignment Term
B-3 Lender that repaid on the Ninth Amendment Effective Date).

(c) Representations and Warranties. Each of the representations and warranties
contained in Section 5 below shall be true and correct.

(d) USA Patriot Act. The Additional Term B-3 Lenders shall have received from
each of the Loan Parties documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the USA Patriot
Act, to the extent such documentation or other information has been requested in
writing at least five (5) Business Days prior to the Ninth Amendment Effective
Date.

4.2 Additional Revolving Commitments and other Amendments to Loan Documents.
Notwithstanding the occurrence of the Ninth Amendment Effective Date, the
amendments to the Credit Agreement contained in Sections 2 and 3 above shall be
subject to the following conditions precedent having been satisfied or waivered
on the Ninth Amendment Effective Date:

 

7



--------------------------------------------------------------------------------

(a) The Ninth Amendment Effective Date shall have occurred and the conditions
precedent set forth in Section 4.1 shall have been satisfied;

(b) Certain Documents. The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:

(i) this Amendment, duly executed by each of the Borrower, Holdings, the
Administrative Agent, each New Term B-3 Lender, each Revolving Lender (including
each New Revolving Lender), the Swingline Lender and the Issuing Lender; and

(ii) Lender Consents duly executed by Rollover Term B-3 Lenders and other Term
Lenders indicating “Consent Only” that, collectively with the Revolving Lenders
(other than the New Revolving Lenders) and the New Term B-3 Lenders that have
duly executed this Amendment, constitute the Required Lenders.

(c) Interest and other Amounts. The Borrower shall have paid in full in cash to
the Administrative Agent (i) for the benefit of the Revolving Lenders, all
accrued and unpaid interest and commitment fees owing to the Lenders that are
Revolving Lenders under the Credit Agreement immediately prior to giving effect
to the Ninth Amendment Effective Date and (ii) for the benefit of the
Non-Consenting Lenders, all amounts owing to any Non-Consenting Lender under
Section 2.19, 2.20 or 2.21 of the Credit Agreement.

(d) Fees. The Borrower shall have paid in full on the Ninth Amendment Effective
Date to each Revolving Lender party hereto a fee in the amount equal to 0.50% of
such Revolving Lender’s Revolving Commitment set forth on Schedule I hereto.

(e) USA Patriot Act. The New Revolving Lenders shall have received from each of
the Loan Parties documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA Patriot Act, to
the extent such documentation or other information has been requested in writing
at least five (5) Business Days prior to the Ninth Amendment Effective Date.

4.3 Notwithstanding anything herein to the contrary, the Term B-3 Loans shall be
made on the Ninth Amendment Effective Date as contemplated by Section 1 of this
Amendment, irrespective of whether the conditions precedent set forth in
Section 4.2 have been satisfied.

SECTION 5. REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower, on behalf of itself and each Loan Party,
hereby represents and warrants to the Agents and each Lender, with respect to
all Loan Parties, as follows:

5.1 Incorporation of Representations and Warranties from Loan Documents. After
giving effect to this Amendment, each of the representations and warranties in
the Credit Agreement and in the other Loan Documents are true and correct in all
material respects (except to the extent that such representation or warranty is
qualified as to materiality, in which case it shall be true and correct in all
respects) on and as of the date hereof as though made on and as of such date,
except to the extent that any such representation or warranty expressly relates
to an earlier date;

5.2 Corporate Power and Authority. Each of Holdings and the Borrower has taken
all necessary action to authorize the execution, delivery and performance of
this Amendment, this Amendment has been duly executed and delivered by each of
Holdings and the Borrower, and this

 

8



--------------------------------------------------------------------------------

Amendment is the legal, valid and binding obligation of each of Holdings and the
Borrower, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles; and

5.3 Absence of Default. Neither Holdings, the Borrower nor any of its Restricted
Subsidiaries is in violation of any Requirement of Law or Contractual Obligation
that could reasonably be expected to have a Material Adverse Effect. At the time
of and immediately after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.

SECTION 6. LENDER ASSIGNMENT AND ASSUMPTION, CONSENTS AND WAIVERS

6.1 Rollover of Term B-2 Loans. Each Rollover Term B-3 Lender agrees that, upon
the Ninth Amendment Effective Date, all (or such lesser amount as the
Administrative Agent may allocate to such Lender) of its Existing Term B-2 Loans
shall be converted to Term B-3 Loans under the Credit Agreement, and such
Existing Term B-2 Loans shall be deemed repaid in full on the Ninth Amendment
Effective Date, including for all accrued and unpaid interest, fees, expenses
and other compensation owed to such Rollover Term B-3 Lender and due and payable
by the Borrower pursuant to the Credit Agreement and this Amendment.

6.2 Assignment of Term B-2 Loans. The Existing Term B-2 Loans of each Lender
(other than the Loans converted to Term B-3 Loans pursuant to clause (a) above)
shall be repaid in full on the Ninth Amendment Effective Date, including for all
accrued and unpaid interest, fees, expenses and other compensation owed to such
Lender and due and payable by the Borrower pursuant to the Credit Agreement and
this Amendment. Each Assignment Term B-3 Lender agrees to purchase pursuant to
an Assignment and Assumption in accordance with Section 10.06 of the Credit
Agreement on or immediately after the Ninth Amendment Effective Date and assume
from a Lender designated by the Administrative Agent Term B-3 Loans in an amount
equal to the principal amount of such repayment (or such lesser amount as the
Administrative Agent may allocate to such Lender).

6.3 Omnibus Assignment and Assumption. On the Ninth Amendment Effective Date
upon satisfaction of the conditions precedent in Section 4.2, each New Revolving
Lender (each, an “Assignee”) hereby purchases and assumes from each existing
Revolving Lender having Revolving Commitments outstanding immediately prior to
the Ninth Amendment Effective Date (including each Non-Consenting Lender) (each
an “Assignor”), and each Assignor hereby sells and assigns, or is deemed to sell
and assignee pursuant to Section 2.24 of the Credit Agreement, to each Assignee,
without recourse or warranty, all of such Assignor’s rights and obligations
under the Credit Agreement with respect to Revolving Commitments, any Revolving
Loans and participations in Letters of Credit and any Swingline Loans, to be
allocated among Assignees as set forth on Schedule I hereto, to the extent that
such Assignor’s Revolving Commitments will be reduced by giving effect to this
Amendment and such Assignee’s Revolving Commitments will be increased by giving
effect to this Amendment.

6.4 New Revolving Lenders. Each Assignee, (a) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, (b) appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, (c) agrees that it will perform in accordance
with their terms all of the obligations that, by the terms of the Credit
Agreement, are required to be performed by it as a Lender, (d) represents and
warrants that it (i) is an Assignee (as defined in the Credit Agreement), (ii)

 

9



--------------------------------------------------------------------------------

has full power and authority, and has taken all actions necessary, to execute
and deliver this Amendment and to consummate the transactions contemplated
hereby and (iii) is sophisticated with respect to decisions to acquire assets of
the type represented by the Commitments and either it or the Person exercising
discretion in making the decision to acquire the Commitments of such New
Revolving Lender is experienced in acquiring assets of such type, (e) confirms
it has received or has been given the opportunity to receive such documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment and become a party to the Credit Agreement
and to assume its Commitments independently and without reliance upon the
Administrative Agent or any Lender, (f) has specified its Domestic Lending
Office (and address for notices) and Eurodollar Lending Office in writing to the
Administrative Agent and (g) if applicable, has delivered to the Administrative
Agent two properly completed Forms W-8BEN, W-8ECI or successor or form
prescribed by the Internal Revenue Service of the United States, certifying that
such New Revolving Lender is entitled to receive all payments under the Credit
Agreement and the Notes payable to it without deduction or withholding of any
United States federal income taxes.

6.5 Existing Revolving Lenders. Each Assignor party hereto (a) represents and
warrants that (i) it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim and (ii) it has full power and authority, and has taken all actions
necessary, to execute and deliver this Amendment and to consummate the
transactions contemplated hereby, (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document or any other instrument or document furnished pursuant thereto or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Credit Agreement or any other Loan Document, any other instrument
or document furnished pursuant thereto or any collateral thereunder, and
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower and any other Loan Party or
the performance or observance by the Borrower and any other Loan Party of any of
its obligations under the Credit Agreement or any other Loan Document or any
other instrument or document furnished pursuant thereto.

6.6 Waivers. Each Assignor party hereto and each Assignee hereby waive the
requirements and benefits of Section 10.6(b)(ii)(A) and (B) of the Credit
Agreement solely with respect to the assignments made pursuant to this
Section 6. Notwithstanding anything herein to the contrary, each Assignor,
Rollover Term B-3 Lender and Assignment Term B-3 Lender hereby waives the
payment of any breakage loss or expense under Section 2.21 of the Credit
Agreement in connection with the repayment of Existing Term B-2 Loans or the
assignments made pursuant to this Section 6 on the Ninth Amendment Effective
Date. Each Rollover Term B-3 Lender and Assignment Term B-3 Lender hereby waives
the notice provisions of Section 2.11(a) of the Credit Agreement with respect to
the repayment of its Existing Term B-2 Loans contemplated by Sections 6.1 and
6.2, as applicable.

6.7 Consent. The Borrower, Administrative Agent, each Issuing Lender and the
Swingline Lender hereby consent to the assignments made pursuant to this Section
6.

SECTION 7. MISCELLANEOUS

7.1 Reference to and Effect on the Loan Documents.

(a) As of the Ninth Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended by this Amendment.

 

10



--------------------------------------------------------------------------------

(b) Except as expressly amended hereby, all of the terms and provisions of the
Credit Agreement and all other Loan Documents are and shall remain in full force
and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent, any Lender or any Issuing Lender under the
Credit Agreement or any Loan Document, or constitute a waiver or amendment of
any other provision of the Credit Agreement or any Loan Document (as amended
hereby) except as and to the extent expressly set forth herein.

7.2 Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its costs and expenses in connection with this Amendment (and the
other Loan Documents delivered in connection herewith) as provided in
Section 10.5 of the Credit Agreement.

7.3 Reaffirmation. Each of Holdings and the Borrower hereby confirms that the
guaranties, security interests and liens granted pursuant to the Loan Documents
continue to guarantee and secure the Obligations as set forth in the Loan
Documents and that such guaranties, security interests and liens remain in full
force and effect. Each of Holdings and the Borrower confirms and ratifies its
obligations under each of the Loan Documents executed by it after giving effect
to this Amendment.

7.4 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Receipt by the Administrative Agent of a
facsimile copy of an executed signature page hereof shall constitute receipt by
the Administrative Agent of an executed counterpart of this Amendment.

7.5 Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the law of the State of New York.

7.6 Loan Document and Integration. This Amendment is a Loan Document, and
together with the other Loan Documents, incorporates all negotiations of the
parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof.

7.7 Headings. Section headings contained in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.

7.8 Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY
JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER
LOAN DOCUMENT.

[SIGNATURE PAGES FOLLOW]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and members thereunto duly authorized, as of the
date indicated above.

 

ALLISON TRANSMISSION HOLDINGS, INC.

By:   /s/ David S. Graziosi   Name:   David S. Graziosi   Title:  

Executive Vice President,

Chief Financial Officer,

Treasurer and Assistant Secretary

ALLISON TRANSMISSION, INC. By:   /s/ David S. Graziosi   Name:  

David S. Graziosi

  Title:  

Executive Vice President,

Chief Financial Officer,

Treasurer and Assistant Secretary

[AMENDMENT NO. 9 TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC., as Administrative Agent, Collateral Agent and
Swingline Lender By:   /s/ Matthew Burke   Name: Matthew Burke   Title:   Vice
President

 

CITIBANK, N.A., as Issuing Lender By:   /s/ Matthew Burke   Name: Matthew Burke
  Title:   Vice President

 

[AMENDMENT NO. 9 TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Name of Lender: CITIBANK, N.A.

 

Executing as a New Term B-3 Lender:       by   /s/ Matthew Burke   Name: Matthew
Burke   Title:   Vice President

 

For any Institution requiring a second signature line:       by       Name:  
Title:

 

Credit Agreement Reference

  

Aggregate Principal Amount

    

Additional Term B-3 Loan

   $174,409,628.94   

 

[AMENDMENT NO. 9 TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Name of Lender:                                          

 

Executing as a Revolving Lender:       by       Name:   Title:

 

For any Institution requiring a second signature line:       by       Name:  
Title:

 

[AMENDMENT NO. 9 TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Schedule I

Commitments

A. Revolving Commitments

 

Lender

   Revolving Commitment  

Citicorp North America, Inc.

   $ 76,000,000   

Barclays Bank PLC

   $ 60,000,000   

Merrill Lynch Capital Corporation

   $ 60,000,000   

JPMorgan Chase Bank, N.A.

   $ 60,000,000   

Fifth Third Bank

   $ 35,000,000   

Sumitomo Mitsui Banking Corporation

   $ 35,000,000   

BMO Harris Bank

   $ 25,000,000   

Deutsche Bank AG New York Branch

   $ 24,000,000   

Credit Suisse

   $ 24,000,000   

Morgan Stanley Bank, N.A.

   $ 24,000,000   

Goldman Sachs Bank USA

   $ 12,000,000   



--------------------------------------------------------------------------------

Exhibit A

Term Lender Consent to Amendment No. 9

This Lender Consent (“Lender Consent”) to Amendment No. 9 (the “Amendment”) to
that certain Credit Agreement, dated as of August 7, 2007 (as amended by
Amendment No. 1, dated as of November 21, 2008, Amendment No. 2 and Consent,
dated as of May 13, 2011, Amendment No. 3, dated as of March 9, 2012, Amendment
No. 4, dated as of August 23, 2012, Amendment No. 5, dated as of October 4,
2012, Amendment No. 6, dated as of February 6, 2013, Amendment No. 7, dated as
of February 6, 2013 and Amendment No. 8, dated as of August 26, 2013, the
“Credit Agreement”), among Allison Transmission Holdings, Inc., a Delaware
corporation, Allison Transmission, Inc., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto, Citicorp North America, Inc., as Administrative
Agent, and the other agents and arrangers parties thereto. Capitalized terms
used but not defined in this Lender Consent have the meanings assigned to such
terms in the Credit Agreement (as amended by the Amendment).

The undersigned hereby irrevocably and unconditionally agrees to the following
(check only ONE option):

Rollover Settlement Option

 

¨ to approve the Amendment and to deem prepaid 100% of the outstanding principal
amount of the Existing Term B-2 Loans held by such Lender (or such lesser amount
allocated to such Lender by the Administrative Agent) with proceeds of a new
Term B-3 Loan in a like principal amount.

Assignment Settlement Option

 

¨ to approve the Amendment and to have 100% of the outstanding principal amount
of the Existing Term B-2 Loans held by such Lender prepaid on the Ninth
Amendment Effective Date and to purchase by assignment new Term B-3 Loans in a
like principal amount (or such lesser amount allocated to such Lender by the
Administrative Agent).

Consent Only

 

¨ solely to approve the amendments to the Credit Agreement contained in Sections
2 and 3 of the Amendment.

IN WITNESS WHEREOF, the undersigned has caused this Lender Consent to be
executed and delivered by a duly authorized signatory as of the              of
December, 2013.

 

 

(insert name of the legal entity above and check one or both boxes below)

as a       ¨ Term B-2 Lender       ¨ Term B-3 Lender

 

      by       Name:   Title:

 

For any Institution requiring a second signature line:       by       Name:  
Title:

Name of Fund Manager (if applicable):                                         



--------------------------------------------------------------------------------

Exhibit B

FORM OF CLOSING CERTIFICATE

CLOSING CERTIFICATE

OF

ALLISON TRANSMISSION HOLDINGS, INC.

Pursuant to Section 2.1(d) of Amendment No. 9, dated as of December [    ], 2013
(the “Amendment”; unless otherwise defined herein, terms defined in the
Amendment and used herein shall have the meanings given to them in the
Amendment), to that certain Credit Agreement, dated as of August 7, 2007 (as
amended, restated, supplemented or otherwise modified from time to time,
including but not limited to, the Amendment, the “Credit Agreement”), among
Allison Transmission Holdings, Inc. (“Holdings”), Allison Transmission, Inc.
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties to the Credit Agreement as lenders (the “Lenders”),
Citicorp North America, Inc., as Administrative Agent, and the other agents and
arrangers parties thereto, the undersigned Assistant Secretary of Allison
Transmission Holdings, Inc. (the “Company”), hereby certifies on behalf of the
Company as follows:

 

  1. Eric C. Scroggins is the duly elected and qualified Secretary of the
Company and the signature set forth for such officer below is such officer’s
true and genuine signature.

 

       The undersigned Secretary of the Company hereby certifies as follows:

 

  1. Attached hereto as Annex 1 is a true and complete copy of a Certificate of
Good Standing or the equivalent from the Company’s jurisdiction of organization
dated as of a recent date prior to the date hereof.

 

  2. Attached hereto as Annex 2 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Company on [            ]. Such
resolutions have not in any way been amended, modified, revoked or rescinded,
have been in full force and effect since their adoption to and including the
date hereof and are now in full force and effect and are the only corporate
proceedings of the Company now in force relating to or affecting the matters
referred to therein.

 

  3. Attached hereto as Annex 3 is a true and complete copy of the Bylaws of the
Company as in effect on the date hereof.

 

  4. Attached hereto as Annex 4 is a true and complete certified copy of the
Articles of Incorporation of the Company as in effect on the date hereof, and
such Articles of Incorporation have not been amended, repealed, modified or
restated.

 

  5. The persons listed on Schedule I hereto are now duly elected and qualified
officers of the Company holding the offices indicated next to their respective
names on Schedule I hereto, and the signatures appearing opposite their
respective names on Schedule I hereto are the true and genuine signatures of
such officers, and each of such officers is duly authorized to execute and
deliver on behalf of the Company each of the Loan Documents to which it is a
party and any certificate or other document to be delivered by the Company
pursuant to the Loan Documents to which it is a party.

 

  6. Latham & Watkins LLP may rely on this certificate in rendering its opinion.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.

 

    ALLISON TRANSMISSION HOLDINGS, INC.         Name:  Eric C. Scroggins    
Name: David S. Graziosi Title:    Vice President, General Counsel and Secretary
   

Title:   Executive Vice President, Chief

            Financial Officer, Treasurer and

            Assistant Secretary

Date: [            ], 2013

[HOLDINGS SIGNATURE PAGE TO AMENDMENT NO. 4 CLOSING CERTIFICATE]



--------------------------------------------------------------------------------

Schedule I

to Closing Certificate

 

NAME

  

OFFICE

  

SIGNATURE

David S. Graziosi    Executive Vice President, Chief Financial Officer,
Treasurer and Assistant Secretary   

 

     

Eric C. Scroggins    Vice President, General Counsel and Secretary   

 

     



--------------------------------------------------------------------------------

Annex 1



--------------------------------------------------------------------------------

Annex 2



--------------------------------------------------------------------------------

Annex 3



--------------------------------------------------------------------------------

Annex 4